  Case 3:19-cv-00710 Document 192 Filed 01/04/21 Page 1 of 3 PageID #: 11741




                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA


 JONATHAN R., et al.,                              )
                                                   )
 Plaintiffs,                                       )
                      v.                           )
                                                   )
 JIM JUSTICE, in his official capacity as          )   Case No. 3:19-cv-00710
 Governor of West Virginia, et al.,                )
                                                   )
 Defendants.                                       )

         UNOPPOSED MOTION TO RESCHEDULE SETTLEMENT MEETING
        On December 21, 2020, the Court held a telephonic status conference during which the

parties agreed to engage in an in-person settlement meeting. The Court proposed January 19,

2021, and Defendants tentatively agreed to that date, depending on the availability of an

appropriate representative from the Department of Health and Human Resources (“DHHR”) on

that date. The Court subsequently issued an order setting January 19, 2021 as the date for a

settlement conference. See Doc. 189.

        After the telephonic conference with the Court on December 21, Defendants determined

that the appropriate agency representative for the settlement meeting is DHHR Secretary Bill

Crouch, who has full settlement authority. Unfortunately, Secretary Crouch is not available on

January 19, as his schedule is extraordinarily busy with the COVID-19 response and vaccine roll-

out. However, Secretary Crouch is available on February 2, 2021 and February 9, 2021.

        Defendants thus respectfully request that this Court reschedule the in-person settlement

meeting scheduled for January 19, 2021 to either February 2, 2021 or February 9, 2021.

Defendants’ counsel has consulted with Plaintiffs’ counsel, and Plaintiffs are available for a

settlement meeting on both February 2 and February 9, and Plaintiffs do not oppose this motion.



                                               1
  Case 3:19-cv-00710 Document 192 Filed 01/04/21 Page 2 of 3 PageID #: 11742




       In the alternative, if neither February 2 nor February 9 works for the Court, Defendants’

counsel will consult with Plaintiffs’ counsel and propose alternative dates to the Court.



                                                            Respectfully submitted,


January 4, 2021                                              /s/ Philip J. Peisch
                                                             Philip J. Peisch (WVSB #24403)
                                                             Caroline M. Brown
                                                             Rebecca E. Smith
                                                             Julia M. Siegenberg
                                                             Brown & Peisch PLLC
                                                             1233 20th Street NW, Suite 505
                                                             Washington, DC 20036

                                                             /s/ Steven R. Compton
                                                             Steven R. Compton (WVSB #6562)
                                                             West Virginia Attorney General’s
                                                             Office
                                                             812 Quarrier Street, 2nd Floor
                                                             Charleston, WV 25301




                                                 2
  Case 3:19-cv-00710 Document 192 Filed 01/04/21 Page 3 of 3 PageID #: 11743




                                    CERTIFICATE OF SERVICE

       I, Philip J. Peisch, hereby certify that I caused a true and correct copy of Defendants’

Unopposed Motion to Reschedule Settlement Meeting to be delivered to the following via ECF

notification and electronic mail:

       Marcia Robinson Lowry
       Dawn J. Post
       Allison Mahoney
       Tavi Unger
       A Better Childhood
       355 Lexington Ave. Floor 16
       New York, NY 10017

       Richard W. Walters
       J. Alexander Meade
       Brian L. Ooten
       Shaffer & Schaffer, PLLC
       2116 Kanawha Blvd East
       P.O. Box 3973
       Charleston, WV 25304

       Lori Waller
       Disability Rights of West Virginia
       1207 Quarrier Street, Suite 400
       Charleston, WV 25301

       January 4, 2021                                    /s/ Philip J. Peisch
                                                          Philip J. Peisch (WVSB #24403)
                                                          Caroline M. Brown
                                                          Rebecca E. Smith
                                                          Julia M Siegenberg
                                                          Brown & Peisch PLLC
                                                          1233 20th Street NW, Suite 505
                                                          Washington, DC 20036

                                                          /s/ Steven R. Compton
                                                          Steven R. Compton (WVSB #6562)
                                                          West Virginia Attorney General’s
                                                          Office
                                                          812 Quarrier Street, 2nd Floor
                                                          Charleston, WV 25301




                                              1
